I115th CONGRESS1st SessionH. R. 517IN THE HOUSE OF REPRESENTATIVESJanuary 13, 2017Mr. Ellison introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Real Estate Settlement Procedures Act of 1974 to prohibit certain financial benefits for referrals of business and to improve the judicial relief for certain violations, and for other purposes. 
1.Short titleThis Act may be cited as the Ensure Fair Prices in Title Insurance Act of 2017. 2.Amendments to the Real Estate Settlement Procedures Act of 1974The Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2601 et seq.) is amended— 
(1)in section 8— (A)in subsection (c)(4)(C), by striking the only thing of value and all that follows through ownership interest or franchise relationship and inserting the following: no fee, kickback, or thing of value (including any return on ownership based in whole or part on referrals paid for or received from an affiliated business arrangement) is paid or received pursuant to any agreement or understanding, oral or otherwise, for referrals of business incident to or a part of a real estate settlement service involving a federally related mortgage loan; and 
(B)in subsection (d)— (i)by amending paragraph (2) to read as follows: 
 
(2)Joint and Several LiabilityAny person or persons who violate the prohibitions or limitations of this section shall be jointly and severally liable as follows: (A)To the person or persons charged for the settlement service involved in the violation in an amount equal to three times the amount of any charge paid for such settlement service. 
(B)Upon a finding from a court of competent jurisdiction that a violation of this section occurred, to any person or persons providing substantially similar services in the same State where the violation occurred, in an amount equal to attorneys’ fees and court costs incurred in initiating an action under this section.; and (ii)by adding at the end the following: 
 
(7)Additional ReliefIn addition to the remedies set forth in this section, a court may order one or more of the following types of relief: (A)Injunctive relief. 
(B)Restitution. (C)Other equitable relief as deemed appropriate by the court.; and 
(2)by amending section 16 to read as follows:  16.Jurisdiction of courtsAny action pursuant to the provisions of section 6, 8, or 9 may be brought in the United States district court or in any other court of competent jurisdiction, for the district in which the property involved is located, or where the violation is alleged to have occurred, within 3 years of the date of the occurrence of the violation.. 
